DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on May 24, 2022, the claim objections and the 112(b) rejection in the previous office action (dated 01/27/2022), are hereby withdrawn.  Claims 1, 5, 12, 14, 19 and 20 have been amended, claims 2-4, 6-11, 13 and 15-18 were previously presented.
	Therefore, claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer(s) filed on February 8, 2022 and May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,773,662 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Bednarek on June 1, 2022.
The application has been amended as follows: 
	In claim 1, Ln. 49-50, the phrase, “…to provided an elastomeric seal…” has been change to “…to provide[[d]] an elastomeric seal…”
	In claim 19, Ln. 54, the phrase, “length of the sealing surface…” has been change to “…length of the sealing surface portion…”
	In claim 19, Ln. 54, the phrase, “…along the sealing surface…” has been change to “…along the sealing surface portion…”	


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach a continuous elastomeric seal insert over-molded onto the case body portion along the first continuous sealing surface provided on the interior of the case portion to provide an elastomeric seal in the seal space between the complementary first and second continuous sealing surfaces, wherein the continuous elastomeric seal is configured to be compressed along the entire length of the complimentary first and second continuous sealing surfaces when the case lid portion is pivoted into the latching position, the compressed elastomeric seal providing a spring force that retains the body latch portion in the latching position and a spring force that is resolved into sealing vectors perpendicular to the sealing surface along the entire length of the sealing surface portion to ensure a seal along the sealing surface portion (as recited in claims 1 and 19, respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


	
	
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736